Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62980864 (filed 02/24/2020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180049137 A1, hereinafter Li), in view of CHENG et al. (US 20190150161 A1, hereinafter CHENG).

Regarding claim 1, Li teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see section “Approach 1” in at least paragraphs 331-346 along with figures 15-16):
receiving an command for a pathloss reference signal (PLRS) (see at least para. 343, e.g. the pathloss RS for UL transmit power determination may be higher layer configured or indicated in control signaling); and 
estimating a pathloss using the PLRS based at least in part on an applicable time, for the PLRS, that is after the command is send and indicates a time at which the PLRS is to be ready for use in estimating the pathloss (see at least para. 344 along with para. 343, e.g. “The UE may measure pathloss RS in some DL timings, wherein the DL timings may be all TTIs/all subframes or some configured TTI(s)/subframe(s)” and “…UE may receive a message…, the timing/resource information of measuring (pathloss) DL RS associated with the UL transmission configuration may be included in the message”).
Li differs from the claim, in that, it does not specifically disclose activation command, which is well known in the art and commonly used for improving beam alignment procedures.
CHENG, for example, from the similar field of endeavor, teaches similar or known mechanism of  activation command (in general, see Case 1, 1-2, 1-3, and 1-4 that are in para. 80-85 in view of fig. 5 and its para. 67-72; in particular, see para. 84 of Case 1-3, e.g. activation MAC-CE), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CHENG into the method of Li for improving beam alignment procedures.

Regarding claim 2, Li and CHENG teaches the PLRS is a synchronization signal block or a periodic channel state information reference signal.  (Li, see at least para. 341, e.g. pathloss value derives from CSI-RS)

Regarding claim 3, Li and CHENG teaches the activation command for the PLRS is received via a medium access control control element. (CHENG, see at least para. 84, e.g. activation MAC-CE)

Regarding claim 4, Li and CHENG teaches the applicable time is after a particular duration after acknowledgment feedback for the activation command is sent. (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; CHENG, see at least para. 84, e.g. perform measurement after UE ACKs the activation MAC-CE)

Regarding claim 5, Li and CHENG teaches the applicable time is after a threshold quantity of measurement samples of the PLRS are taken.  (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS)

Regarding claim 6, Li and CHENG teaches counting of the threshold quantity of measurement samples of the PLRS begins after acknowledgment feedback for the activation command is sent.  (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS; CHENG, see at least para. 84, e.g. perform measurement after UE ACKs the activation MAC-CE)

Regarding claim 7, Li and CHENG teaches the applicable time is after a particular duration after a threshold quantity of measurement samples of the PLRS are taken.  (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS; CHENG, see at least para. 67 of fig. 5, e.g. perform L1 beam alignment prior to beam level measurements)

Regarding claim 8, Li and CHENG teaches the particular duration corresponds to a duration used for layer 1 reference signal received power reporting.  (CHENG, see at least para. 67 of fig. 5, e.g. perform L1 beam alignment prior to beam level measurements)

Regarding claim 9, Li and CHENG teaches the applicable time is based at least in part on a determination of whether the PLRS is known or not known to the UE. (Li, see at least para. 341, e.g. pathloss value derives from CSI-RS; CHENG, see at least para. 84, e.g. scenarios of renew beam level measurement, or initial beam level measurement)

Regarding claim 10, Li and CHENG teaches the PLRS is determined to be known to the UE when at least one of: the activation command for the PLRS is received during a particular period of time from a last transmission of the PLRS, at least one measurement report for the PLRS has been transmitted, or at least one of the PLRS or a quasi co-located source synchronization signal block is detectable during a switching period associated with the PLRS, and a signal-to-noise ratio, associated with the PLRS, satisfies a threshold value.  (Li, see at least para. 341, e.g. pathloss value derives from CSI-RS; CHENG, see at least para. 84, e.g. a scenario when renewing beam level measurement)

Regarding claim 11, Li and CHENG teaches the PLRS is determined to be known to the UE, and the applicable time is after a threshold quantity of measurement samples of the PLRS are taken.  (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS; CHENG, see at least para. 84, e.g. a scenario when renewing beam level measurement)

Regarding claim 12, Li and CHENG teaches counting of the threshold quantity of measurement samples of the PLRS begins after acknowledgment feedback for the activation command is sent.  (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS; CHENG, see at least para. 84, e.g. perform measurement after UE ACKs the activation MAC-CE)

Regarding claim 13, Li and CHENG teaches the PLRS is determined to be not known to the UE, and the applicable time is after a particular duration after a threshold quantity of measurement samples of the PLRS are taken.   (Li, see at least para. 341, e.g. reference signal for channel measurement is CSI-RS, and the valid duration of time may be one TTI or one subframe; …the number of eNB transmit beams on CSI-RS may be a parameter for pathloss value derivation from CSI-RS; CHENG, see at least para. 67 of fig. 5, e.g. perform L1 beam alignment prior to initial beam level measurement)

Regarding claim 14, Li and CHENG teaches the particular duration corresponds to a duration used for layer 1 reference signal received power reporting. (CHENG, see at least para. 67 of fig. 5, e.g. perform L1 beam alignment prior to initial beam level measurements)

Regarding claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14, respectively, except each of these claims is in apparatus claim format.
To be more specific, Li and CHENG also teaches a same or similar apparatus with processor and memory (Li, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Li and CHENG also teaches a same or similar apparatus with processor and memory (Li, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 30, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Li and CHENG also teaches a same or similar apparatus with processor and memory (Li, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered.  Regarding independent claims 1, 15, 29, and 30, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465